                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:20-cv-410-GCM

                              )
ROSALIND RICHMOND,            )
                              )
              Plaintiff,      )
                              )
v.                            )                             ORDER
                              )
EQUIFAX INFORMATION SERVICES, )
LLC ET AL.,                   )
                              )
              Defendant.      )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Yaakov Saks (Doc. No. 2).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Saks is admitted to appear before this court

pro hac vice on behalf of Plaintiff Rosalind Richmond.

       IT IS SO ORDERED.



                               Signed: July 31, 2020




         Case 3:20-cv-00410-GCM Document 4 Filed 08/03/20 Page 1 of 1
